Case: 20-40699     Document: 00516163607         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 12, 2022
                                  No. 20-40699
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Majors,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CR-21-2


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Justin Majors appeals the sentence imposed following his guilty plea
   convictions for conspiracy to kidnap in violation of 18 U.S.C. § 1201(a)(1)
   and (c) (Count One); interstate travel in aid of racketeering enterprises in
   violation of 18 U.S.C. § 1952(a)(2) and (a)(3) (Counts Two and Three); and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40699      Document: 00516163607          Page: 2    Date Filed: 01/12/2022




                                    No. 20-40699


   conspiracy to launder proceeds of an unlawful activity in violation of 18
   U.S.C. § 1956(h) (Count Four).             Majors challenges the substantive
   reasonableness of his below-guidelines 540-month sentence, arguing that it is
   excessive because it creates an unwarranted disparity between his sentence
   and the sentences imposed on some of his co-defendants. He further states
   that the district court failed to offer “any reasonable justification” for the
   disparity.
          We review the substantive reasonableness of a sentence for an abuse
   of discretion, Gall v. United States, 552 U.S. 38, 51 (2007), and we “presume
   sentences within or below the calculated guidelines range are reasonable,”
   United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015). To rebut the
   presumption, Majors must show that the sentence “does not account for a
   factor that should have received significant weight, . . . gives significant
   weight to an irrelevant or improper factor, or . . . represents a clear error of
   judgment in balancing sentencing factors.” Id. at 558 (quoting United States
   v. Warren, 720 F.3d 321, 332 (5th Cir. 2013)). One factor the district court
   should consider is “the need to avoid unwarranted sentence disparities
   among defendants with similar records who have been found guilty of similar
   conduct.” 18 U.S.C. § 3553(a)(6).
          Majors fails to rebut the presumption of reasonableness that is
   afforded to his 540-month sentence, which is below the recommended
   guidelines sentence of life. See Simpson, 796 F.3d at 557-58. “First, ‘avoiding
   unwarranted general sentencing disparities is not a factor that we grant
   significant weight where the sentence is within the Guidelines range.’”
   United States v. Naidoo, 995 F.3d 367, 383 (5th Cir. 2021) (quoting United
   States v. Diaz, 637 F.3d 592, 604 (5th Cir. 2011)). Also, Majors makes no
   comparison between his conduct and that of similarly situated defendants
   nationwide, and he has not demonstrated that he and his co-defendants were
   similarly situated. See United States v. Guillermo Balleza, 613 F.3d 432, 435



                                          2
Case: 20-40699     Document: 00516163607          Page: 3   Date Filed: 01/12/2022




                                   No. 20-40699


   (5th Cir. 2010); United States v. Candia, 454 F.3d 468, 476 (5th Cir. 2006).
   Notably, in sentencing Majors, the district court determined that Majors was
   the “ringleader” of his co-defendants. The district court’s judgment is
   AFFIRMED.




                                        3